DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments with respect to amended claims 1, 4 and 7 have been fully considered but they are not persuasive.
Tourapis in [0043] discloses the sub-pixel interpolation filter is included in the present architecture. Tourapis in abstract, [0007], [0018] and [0036] also discloses filtering a previously coded picture to create an adaptive reference. Therefore, the integer-pixel filtering (the reference filtering) and the sub-pixel interpolation filtering are combined together in the video encoder/decoder architecture of Tourapis.
Claim 4 discloses the corresponding decoding method of the encoding method of claim 1, therefore, the reconstruction step (adding …) corresponds to the residual determination step. The reconstruction is also disclosed in Tourapis figure 2 unit 240 and figure 4 unit 440.
No support can be found that the to-be-encoded/decoded block of pixels is filtered, no matter whether before or after inter-prediction. See below the 112 rejection.
In paragraph [0118] and figure 6 in the original specification as filed, filtering an integer pixel location is for the reference picture, not for the to-be-encoded/decoded block. Therefore, no support can be found for encoding/decoding a block of pixels including integer pixel values comprises applying the first filter to an integer pixel value of the integer pixel values.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No support
can be found in the original application 12/420,315 specification for “encoding … a block of pixels …, wherein the block of pixels includes integer pixel values …, comprises … applying the first filter to an integer pixel value of the integer pixel values based on other integer pixel values within the block of pixels and an original integer pixel value of the integer pixel value”. In other words, no support can be found that the to-be-encoded/decoded block of pixels is filtered, no matter whether before or after inter-prediction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 4-5, 7-8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tourapis (US 20060291557 A1) in view of Rusanovskyy et al. (US 20080247467 A1).
Regarding claim 1. (Currently Amended) Tourapis discloses a method of encoding a video block within a frame of a video sequence (abstract, a video encoder for encoding an input picture or image block), the method comprising: 
encoding, to a video bitstream, a plurality of filter coefficients defining a first filter (abstract, filtering a previously coded picture to create an adaptive reference; [0048] signaling in headers the number of taps and the coefficients, the reference picture index may be used to select a particular filter for a particular macroblock or macroblock partition); and
encoding, to the video bitstream, a block of pixels of a video frame, wherein the block of pixels includes integer pixel values corresponding to integer pixel positions within the block of pixels (abstract, encoding the difference between the substantially uncompressed image block and the motion compensated adaptive reference; figure 1, figure 3), wherein encoding the block of pixels of the video frame comprises: 
performing inter-prediction for the block of pixels using a second filter and a reference picture, wherein the second filter comprises an interpolation filter ([0043] the sub-pixel interpolation filter is included in the present architecture);
determining the integer pixel values based on the inter-prediction ([0042] inter prediction); and
applying the first filter to an integer pixel value of the integer pixel values based on other integer pixel values within the block of pixels and an original integer pixel value of the integer pixel value to generate an adjusted integer pixel value (abstract, [0007], [0018], [0036] filtering a previously coded picture to create an adaptive reference; figure 1 unit 172, figure 3 unit 372; claim 41; [0048] the reference picture index may be used to select a particular filter for a particular macroblock or macroblock partition), 
determining a residual pixel value based on the adjusted integer pixel value (abstract, encoding the difference between the substantially uncompressed image block and the motion compensated adaptive reference; figure 1, figure 3),
wherein the original integer pixel value is obtained from the reference picture and the adjusted integer pixel value corresponds to an integer pixel position surrounded by other integer pixel positions to which the other integer pixel values correspond (abstract, [0007], [0018], [0036] filtering a previously coded picture to create an adaptive reference; figure 1 unit 172, figure 3 unit 372; claim 41; [0048] the reference picture index may be used to select a particular filter for a particular macroblock or macroblock partition),
wherein encoding the video block is based at least in part on the adjusted integer pixel value (figure 1, figure 3, filtered references are used for motion estimation and motion compensation, etc.) and the residual pixel value (abstract, encoding the difference between the substantially uncompressed image block and the motion compensated adaptive reference; figure 1, figure 3).
However, Tourapis does not disclose having coefficient symmetry between at least some of the plurality of filter coefficients such that only a subset of unique coefficients of the plurality of filter coefficients determine all coefficients of the first filter, wherein encoding the plurality of filter coefficients comprises encoding only the subset of unique coefficients for the first filter to the video bitstream.
Rusanovskyy discloses having coefficient symmetry between at least some of a plurality of filter coefficients such that only a subset of unique coefficients of the plurality of filter coefficients determine all coefficients of the filter; encoding only the subset of unique coefficients for the filter to a video bitstream ([0154]~[0156] a two-dimensional base filter is symmetric. Only one half of the filter coefficients need to be coded because the other half can be obtained by appropriate copying. An example is given defining the base filter by a 6*6 matrix).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the inventions of Tourapis and Rusanovskyy, to use coefficient symmetry to define the filter coefficients and encode only the subset of unique coefficients for the filter to the video bitstream, in order to reduce the number of bits used (Rusanovskyy [0154]).

Regarding claim 2. (Original) Tourapis discloses the method of claim 1, wherein encoding the block of pixels comprises generating a residual video block as a difference between a current video block being encoded and an inter prediction block (abstract, encoding the difference between the substantially uncompressed image block and the motion compensated adaptive reference; figure 1, figure 3).

Regarding claim 4. (Currently Amended) the same analysis has been stated in claim 1 (corresponding decoding method).

Regarding 5. (Original) Tourapis discloses the method of claim 4, the method further comprising generating a reconstructed video block as a sum of a residual video block associated with a current video block being decoded and an inter prediction block (figure 2 unit 240; figure 4 unit 440).

Regarding claim 7. (Currently Amended) the same analysis has been stated in claim 1 (corresponding decoding method).
Furthermore, Tourapis discloses an apparatus for decoding a video block within a coded frame of a video sequence (figure 2, figure 4, [0021] the block diagrams presented herein represent conceptual views of illustrative circuitry), the apparatus comprising: 
a memory configured to store at least part of the coded frame (figure 2 unit 274; figure 4 unit 474); and 
video decoder circuitry configured to implement the decoding method (figure 2, figure 4, [0021] the block diagrams represent conceptual views of illustrative circuitry).

Regarding claim 8. (Original) the same analysis has been stated in claim 5.

Regarding claim 10. (Original) Tourapis discloses the apparatus of claim 7, wherein the apparatus further comprises at least one of a modem, a receiver (figure 2 unit 204), or a display device (figure 2 [0027] The summing unit 282 provides a signal for display).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580.  The examiner can normally be reached on Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLAN XU/               Examiner, Art Unit 2488